Citation Nr: 0724807	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-37 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for basal cell 
carcinoma, to include as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1946.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDING OF FACT

The veteran died in March 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006); 
Landicho v. Brown, 7 Vet. App. 42 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claims brought by a survivor of the veteran.  Cf. 38 C.F.R. § 
20.1106 (2006).


ORDER

This appeal is dismissed due to the death of the veteran.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


